DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 6/3/2021 are acknowledged and have been fully considered.  Claims 50, 52, 62, 65, and 70-74 are now pending.  Claims 1-49, 51, 53-61, 63, 64, 66-69 are canceled; claims 50 are amended; claim 62 is withdrawn; claims 70-74 are new.
Claims 50, 52, 65, and 70-74 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 50, 65, and 70-74 are rejected under 35 U.S.C. 103 as being unpatentable over Franchini et al. (“Gallium-containing phospho‐silicate glasses: Synthesis and in vitro bioactivity”, cited on IDS filed 9/10/2019).
Franchini et al. teaches a series of Ga-containing phospho-silicate glasses based on Bioglass 45S5, having molar formula 46.2SiO2·24.3Na2O·26.9CaO·2.6P2O5·xGa2O3 (x = 1.0, 1.6, 3.5) (i.e. 1, 1.6, and 3.5 mol% gallium oxide, 46.2 mol% SiO2, 26.9 mol%CaO, 24.3 mol% Na2O, and 2.6 mol% P2O5, see abstract).  
Although Franchini et al. teaches 3.5 mol% gallium oxide, 46.2 mol% SiO2, 26.9 mol%CaO, 24.3 mol% Na2O, and 2.6 mol% P2O5, the reference does not exemplify the instant embodiments.
However, regarding claim 50, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 2O3 to have the same properties as 4 mol% Ga2O3.
Regarding claim 65, Franchini et al. teaches 0% by weight of K2O, MgO, ZnO, CaF2, CaCl2, B2O3, and Ag2O (see abstract and Table 1).
Regarding claim 70, Franchini et al. teaches 46.2 mol% SiO2 (see abstract).
Regarding claim 71, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 46.2 mol% SiO2 to have the same properties as 45 mol% SiO2.
Regarding claim 72, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 26.9 mol% CaO to have the same properties as 27 mol% calcium oxide.
Regarding claim 73, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 24.3 mol% Na2O to have the same properties as 24.5 mol% Na2O.
Regarding claim 74, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 2O5 to have the same properties as 2.7 mol% P2O5.

Claims 50, 52, 65, and 70-74 are rejected under 35 U.S.C. 103 as being unpatentable over Franchini et al. (“Gallium-containing phospho‐silicate glasses: Synthesis and in vitro bioactivity”, cited on IDS filed 9/10/2019) in view of Chatzistavrou et al. (“Sol-gel derived bioactive glass ceramics for dental applications”).
The teachings of Franchini et al. have been set forth above.
Franchini et al. does not teach 39.0-40.0 mol% silicon dioxide.
Chatzistavrou et al. teaches sol-gel derived silica-based bioactive glasses and ceramics attain many advantages owing to silicon which has a beneficial role in bone formation in vivo (see abstract). Chatzistavrou et al. teaches that low silica  content  and  the  presence  of  sodium  ions  in  the  glass  result  in  very  rapid  ion  exchange  with  physiological  solutions  and  an  alkaline  pH (see page 195).  Chatzistavrou et al. teaches that increasing the silica content of a melt-derived glass decreases its bioactivity leading to complete elimination of bioactive behavior as the silica content approaches 60% (see page 195).  Chatzistavrou et al. teaches silica-based glasses and glass-ceramics in quaternary systems with a wide range of SiO2 amounts, including 39–30 mol% SiO2 (see Table 7.3).  Chatzistavrou et al. teaches the incorporation of 10% K2O (see page 219), 10.72% MgO (see page 219), and ZnO (see page 204) into silica glasses.
2 as taught by Chatzistavrou et al. in the composition of Franchini et al.  One would be motivated to do so with a reasonable expectation of success as Chatzistavrou et al. teaches that a low silica  content  and  the  presence  of  sodium  ions  in  the  glass  result  in  very  rapid  ion  exchange  with  physiological  solutions  and  an  alkaline  pH, and that silica based systems with 39–30 mol% SiO2 are known.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 65, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add 10% K2O, 10.72% MgO, or ZnO as taught by Chatzistavrou et al. into the composition of Franchini et al.  One would be motivated to do so with a reasonable expectation of success as Chatzistavrou et al. teaches K2O, MgO, and ZnO are routinely incorporated into silica glasses.
Regarding claims 70 and 71, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 30-39 mol% SiO2 as taught by Chatzistavrou et al. in the composition of Franchini et al.  One would be motivated to do so with a reasonable expectation of success as Chatzistavrou et al. teaches that a low silica  content  and  the  presence  of  sodium  ions  in  the  glass  result  in  very  rapid  ion  exchange  with  physiological  solutions  and  an  alkaline  pH, and that silica based systems with 39–30 mol% SiO2 are known.  MPEP prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive. 
Applicant argues that Franchini does not teach or suggest Ga-containing phospho-silicate glass that must contain at least 4 mol% Ga2O3 as required in amended claim 50.  However, Franchini et al. teaches a series of Ga-containing phospho-silicate glasses based on Bioglass 45S5, having molar formula 46.2SiO2·24.3Na2O·26.9CaO·2.6P2O5·xGa2O3 (x = 1.0, 1.6, 3.5) (i.e. 1, 1.6, and 3.5 mol% gallium oxide, 46.2 mol% SiO2, 26.9 mol%CaO, 24.3 mol% Na2O, and 2.6 mol% P2O5, see abstract).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 3.5 mol% Ga2O3 to have the same properties as 4 mol% Ga2O3.
Applicant argues that bioactive glass compositions as defined in present amended claim 50 have superior performance over bioactive glasses having different compositions.  Applicant argues that the effectiveness of the materials having a gallium concentration of 4% or greater for treatment of human osteosarcoma and canine osteosarcoma is shown in the Rule 132 Declaration filed 6/3/2021.
Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In the instant case, it is not clear what compositions are being utilized in the Declaration as Table 1 is not presented in English:
    PNG
    media_image1.png
    229
    518
    media_image1.png
    Greyscale

Thus, it is not possible to consider what materials are being shown in the Declaration as support for the arguments regarding unexpected results. 
Further, it is also unclear based on the bar graph presented if or what significant difference is seen between the sample labeled 3%Ga and 4%Ga:
    PNG
    media_image2.png
    276
    457
    media_image2.png
    Greyscale

Specifically, the error bars in the samples show that within error, the does not appear to be significant variation in the response based on the material used.  The Examiner also notes that due to the issues with Table 1, it is not clear how “3%Ga”, “4%Ga”, 5%Ga map back to the instant claims, as instant claim 50 recites 4-10 mol% Ga2O3 and thus does not read on 4% by weight of Ga or 4 mol% Ga.  Additionally, the axes and labels on Figures 2 and 3 are illegible.  "[Applicants] have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  Therefore, Applicant’s arguments regarding unexpected results are not found to be persuasive.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Melissa L Fisher/           Primary Examiner, Art Unit 1611